DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 12/29/2021; 5/17/2022; 7/14/2022 and 8/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 11 and 16 are objected to because of the following informalities:
Claim 11 recites the limitation "the projection of a movable part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the projection of a movable part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Vibrating table with a box part and intermediate plate.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an oscillating unit configured to oscillate in claim 1;
an attaching mechanism to attach in claim 4;
an attaching mechanism to attach in claim 10; and
an attaching mechanism to attach in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 17/159,447 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As for claim 1, Application No. 17/159,447 claims (see the claim set dated 9/30/2022) an oscillating device comprising:
a vibrating table to which an oscillated object is to be attached (Claim 1); and
an oscillating unit configured to oscillate the vibrating table in a predetermined direction (Claim 1),
wherein the vibrating table includes:
a hollow part in which the oscillated object is configured to be accommodated inside the vibrating table (Claim 1);
a bottom plate (Claim 1);
a frame part that protrudes perpendicularly from an edge of the bottom plate (Claim 1); and
an intermediate plate arranged inside the frame part (Claim 6, the intermediate plate having a shape of a lattice protruding perpendicularly from a bottom plate (Claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,479,597 issued to Pickel (“Pickel”) in view of U.S. Patent 8,950,264 issued to Nam et al. (“Nam”).

As for claims 1 and 12, Pickel discloses an oscillating device (Figs. 1-5) comprising:
a vibrating table (65, 32, 34, 12) to which an oscillated object is to be attached; and
an oscillating unit (64) configured to oscillate the vibrating table (65, 32, 34, 12) in a predetermined direction,
wherein the vibrating table includes:
a hollow part (inside 12) in which the oscillated object is configured to be accommodated inside the vibrating table;
a bottom plate (65, 32); and
a frame part (12, 34) that protrudes perpendicularly from an edge of the bottom plate (65, 32);
Pickel does not disclose an intermediate plate as recited.
However, Nam an intermediate plate (20), the intermediate plate (20) having a shape of a lattice protruding perpendicularly from a bottom plate (see Figs 1 and 7).  Nam discloses that the intermediate plate is used to mount  flat display panel to a vibrating table (col. 5, lines 48-54).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the vibrating table of Pickel to include the intermediate plate as disclosed by Nam in order to allow the mounting of flat panel displays for vibration testing (Nam: col. 1, lines 34-37 and col. 5, lines 48-54).
Pickel as modified by Nam discloses an intermediate plate (Nam: 20) arranged inside the frame part (Pickel: 12; see Fig. 5), the intermediate plate (Nam: 20) having a shape of a lattice protruding perpendicularly from a bottom plate (Nam: see Figs 1 and 7).

As for claims 2 and 13, Pickel as modified by Nam discloses that the vibrating table (Pickel: 65, 32, 34, 12) includes:
a box part (Pickel: 12) to which a first opening (Pickel: 46) for inserting and removing the oscillated object in and out of the hollow cavity that is formed on one face (Pickel: see Fig. 3); and
a lid part (Pickel: 50) that closes the first opening (Pickel: 46).

As for claims 3 and 14, Pickel as modified by Nam discloses that the vibrating table (Pickel: 65, 32, 34, 12) has a second opening (48) through which an elongated object that connects the oscillated object with an external device is to be inserted.
Regarding the recitation that the second opening is for connecting the oscillated object with an external device, the examiner notes that this recitation describes the intended use of the opening and does not structurally distinguish the claimed opening from the opening of Pickel.

As for claims 4 and 15, Pickel as modified by Nam discloses that an attaching mechanism (Pickel: 70) configured to attach the oscillated object is provided to a wall part (Pickel: 22) of the vibrating table.

As for claim 5, Pickel as modified by Nam discloses that a center of gravity of the vibrating table is positioned at a center of an outer shape (Pickel: i.e. within 65, 32, 34, 12) of the vibrating table.

As for claim 6, Pickel as modified by Nam discloses that the hollow part (Pickel: inside 12) is formed at a central portion of the vibrating table (Pickel: see Fig. 3).

As for claim 10, Pickel as modified by Nam discloses that an attaching mechanism (Pickel: 70) configured to attach the oscillated object is provided to the bottom plate (Pickel: 65) of the vibrating table.

Claims 7-9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,479,597 issued to Pickel (“Pickel”) in view of U.S. Patent 8,950,264 issued to Nam et al. (“Nam”) as applied to claim 1, further in view of U.S. Patent Application Publication 2014/0049122 by Matsumoto (“Matsumoto”).

As for claim 7, Pickel as modified by Nam disclose the oscillating device according to claim 1 (see the rejection of claim 1 above).
Pickel as modified by Nam does not explicitly disclose that the oscillating unit includes an X-axis oscillator configured to oscillate the vibrating table in an X-axis direction, which is a horizontal direction.  Instead, Pickel discloses a generic oscillating unit (64) that vibrates in an undisclosed direction.
However, Matsumoto discloses an oscillating unit (100, 200, 300) that includes an X-axis oscillator (100) configured to oscillate the vibrating table in an X-axis direction, which is a horizontal direction.
Because Pickel and Matsumoto disclose oscillating units configured to oscillate a vibrating table, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the oscillating unit of Matsumoto for the oscillating unit of Pickel to achieve the predictable result of providing a structure that vibrates a vibrating table in the X-axis direction.

As for claim 8, Pickel as modified by Nam and Matsumoto discloses that the oscillating unit (Matsumoto: 100, 200, 300) includes a Y-axis oscillator (Matsumoto: 200) configured to oscillate the vibrating table in a Y-axis direction, which is a horizontal direction perpendicular to the X- axis direction.

As for claim 9, Pickel as modified by Nam disclose the oscillating device according to claim 1 (see the rejection of claim 1 above).
Pickel as modified by Nam does not explicitly disclose that the oscillating unit includes a Z-axis oscillator configured to oscillate the vibrating table in a Z-axis direction, which is a vertical direction.  Instead, Pickel discloses a generic oscillating unit (64) that vibrates in an undisclosed direction.
However, Matsumoto discloses an oscillating unit (100, 200, 300) that includes a Z-axis oscillator (300) configured to oscillate the vibrating table in a Z-axis direction, which is a vertical direction.
Because Pickel and Matsumoto disclose oscillating units configured to oscillate a vibrating table, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the oscillating unit of Matsumoto for the oscillating unit of Pickel to achieve the predictable result of providing a structure that vibrates a vibrating table in the Z-axis direction.

As for claim 11, Pickel as modified by Nam disclose the oscillating device according to claim 1 (see the rejection of claim 1 above).
Pickel as modified by Nam does not disclose a projection of a center of gravity of the vibrating table to a projection plane perpendicular to the predetermined direction is included in the projection of a movable part of the oscillating unit to the projection plane, in part, because Pickel as modified by Nam does not disclose an oscillating unit with a movable part that oscillates in the Z-direction.
However, Matsumoto discloses an oscillating unit with a movable part (350) that oscillates in the Z-direction (paragraph [0041]).  Matsumoto discloses that the oscillating unit is one of three oscillating units that are configured to allow oscillations to be controlled in three directions without crosstalk between the three directions (paragraphs [0046] and [0047]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the oscillating device of Pickel and Nam by including the oscillating units of Matsumoto, including the movable part that oscillates in the Z-direction of Matsumoto, in order to allow oscillations to be controlled in three directions without crosstalk between the three directions (Matsumoto: paragraphs [0046] and [0047]).
Pickel as modified by Nam and Matsumoto discloses that a projection of a center of gravity of the vibrating table to the projection plane perpendicular to the predetermined direction is included in the projection of a movable part of the oscillating unit to the projection plane (i.e. the center of gravity of hood 12 of Pickel lies along the same vertical line as the center of gravity of 64 of Pickel and 350 of Matsumoto).

As for claim 16, Pickel as modified by Nam discloses a method for oscillating a vibrating table to which an oscillated object is attached with an oscillating unit in a predetermined direction, the method comprising:
using the oscillating device according to claim 1 (see the rejection of claim 1 above);
attaching the oscillated object to the vibrating table (Pickel: see Fig. 5 and Nam: see Figs. 6 and 7); and
oscillating the vibrating table (Pickel: col. 5,lines 15-21 and Nam: col. col. 1, lines 34-37).
Pickel as modified by Nam does not explicitly disclose attaching the oscillated object to the vibrating table such that a projection of a center of gravity of the oscillated object to a projection plane perpendicular to the predetermined direction is included in the projection of a movable part of the oscillating unit to the projection plane, in part, because Pickel as modified by Nam does not disclose an oscillating unit with a movable part that oscillates in the Z-direction.
However, Matsumoto discloses an oscillating unit with a movable part (350) that oscillates in the Z-direction (paragraph [0041]).  Matsumoto discloses that the oscillating unit is one of three oscillating units that are configured to allow oscillations to be controlled in three directions without crosstalk between the three directions (paragraphs [0046] and [0047]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the oscillating device of Pickel and Nam by including the oscillating units of Matsumoto, including the movable part that oscillates in the Z-direction of Matsumoto, in order to allow oscillations to be controlled in three directions without crosstalk between the three directions (Matsumoto: paragraphs [0046] and [0047]).
Pickel as modified by Nam and Matsumoto discloses attaching the oscillated object (Pickel: 24 and Nam10) to the vibrating table such that a projection of a center of gravity (Pickel: middle of 24) of the oscillated object to a projection plane (Pickel: along 32, for example) perpendicular to the predetermined direction (Pickel: and Matsumoto: vertical direction corresponding to Z-axis vibrations) is included in a projection of a movable part (Matsumoto: 350) of the oscillating unit to the projection plane (I.e. the vertical projection of 350 of Matsumoto, which is similar to the vertical projection of 64 of Pickel, is in the middle of 32 of Pickel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 4,848,160 issued to Marshall et al. (“Marshall”) is cited for all that it discloses including a vibrating table with a box part; and an oscillating device.
U.S. Patent 9,726,718 issued to Tule et al. (“Tule”) is cited for all that is discloses including an intermediate plate having the shape of a lattice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853